Citation Nr: 0427414	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-20 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to service-connected dermatophytosis of the feet.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to an annual clothing allowance.  

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
(He later relocated to an area served by the RO in 
St. Petersburg, Florida.)  The appellant disagreed and this 
appeal ensued.  

In October 2000, the appellant testified at a hearing before 
a Veterans Law Judge designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of the hearing is of record.  This case has been 
advanced on the docket.  See 38 C.F.R. § 20.900(c) (2003).  

In January 2001, the Board remanded the first three issues 
listed on the title page of this decision.  Subsequent to the 
remand, the appellant perfected an appeal seeking an 
evaluation in excess of 30 percent for PTSD.  Therefore, the 
issues for appellate review are as stated on the title page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

By a letter in July 2004, the Board informed the appellant 
that the Veterans Law Judge who had conducted the October 
2000 Travel Board hearing was no longer employed by the 
Board, and of his right to have another hearing.  Later that 
month, the appellant informed the Board he wanted a hearing 
before another Judge at the RO, i.e., a Travel Board hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  Accordingly, the case is 
remanded for the following action:  

Schedule the appellant for a Travel Board 
hearing, to be held at the RO in St. 
Petersburg, Florida, before a Veterans 
Law Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



